DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 12, 2022 has been entered.

Status of Claims
1.	This action is in reply to the Request for Continued Examination dated January 12, 2022.
2.	Claims 1-5, 8-12, 15-17 and 19 are currently pending and have been examined.
3.	Claims 1, 8, and 15-16 have been amended.
4.	Claims 6-7, 13-14, 18 and 20 have been cancelled.

Notice of Pre-AIA  or AIA  Status
5.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
6.	The disclosure is objected to because of the following informalities: The specification is providing conflicting information regarding the invention disclosed. It appears that the invention disclosed in the specification is at odds with the invention being claimed and that Applicant is attempting to claim more distinct parties than are disclosed.  As currently amended, the steps recited do not appear to be recited in an embodiment in the specification.
Appropriate correction is required.

Drawings
7.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  The drawings do not disclose an embodiment with a third party payment enabler as currently claimed.  The details must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Interpretation – Broadest Reasonable Interpretation
8.            In determining patentability of an invention over the prior art, all claim limitations have been considered and interpreted using the “broadest reasonable interpretation consistent with the specification during the examination of a patent application since the applicant may then amend his claims.”  See In re Prater and Wei, 162 USPQ 541, 550 (CCPA 1969); MPEP § 2111. Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified.  See In re Prater, 162 USPQ 541, 550-51 (CCPA 1969); MPEP § 2111. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 26 USPQ2d 1057 (Fed. Cir. 1993). See also MPEP 2173.05(q) All claim limitations have been considered.  Additionally, all words in the claims have been considered in judging the patentability of the claims against the prior art.  See MPEP 2143.03. 
Language in a method or system claim that states only the intended use or intended result, but does not result in a manipulative difference in the steps of the method claim nor a structural difference between the system claim and the prior art, fails to distinguish the claims from the prior art. In other words, if the prior art structure is capable of performing the intended use, then it meets the claim.
Claim limitations that contain statement(s) such as “if, may, might, can, could”, are treated as containing optional language. As matter of linguistic precision, optional claim elements do not narrow claim limitations, since they can always be omitted.

The subject matter of a properly construed claim is defined by the terms that limit its scope.  It is this subject matter that must be examined.  As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope.  
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009). See MPEP 2111.04, 2143.03.  The following types of claim language may raise a question as to its limiting effect (this list is not exhaustive):
Preamble (MPEP 2111.02); 
Clauses such as “adapted to”, “adapted for”, “wherein”, and “whereby” (MPEP 2111.04)
Contingent limitations (MPEP 2111.04)
Printed matter (MPEP 2111.05) and 
Functional language associated with a claim term (MPEP 2181)
Examiner notes that during examination, “claims … are to be given their broadest reasonable interpretation consistent with the specification, and … claim language should be read in light of the specification as it would be interpreted by one of ordinary skill in the art.”  See In re Bond, 15 USPQ 1566, 1568 (Fed. Cir. 1990), citing In re Sneed, 218 USPQ 385, 388 (Fed. Cir. 1983). However, "in examining the specification for proper context, [the examiner] will not at any time import limitations from the specification into the claims". See CollegeNet, Inc. v. ApplyYourself, Inc., 75 USPQ2d 1733, 1738 (Fed. Cir. 2005). Construing claims broadly during prosecution is not unfair to the applicant, because the applicant has the opportunity to amend the claims to obtain more precise claim coverage. See In re Yamamoto, 222 USPQ 934, 936 (Fed. Cir. 1984), citing In re Prater, 162 USPQ 541, 550 (CCPA 1969).
As such, while all claim limitations have been considered and all words in the claims have been considered in judging the patentability of the claimed invention, the following language is interpreted as not further limiting the scope of the claimed invention.  
instant claims 1, 8 and 16 each recite “a method for facilitating banking transactions at a retailer point of transaction device comprising:” In general, a preamble limits the invention if it recites essential structure or steps, or if it is "necessary to give life, meaning, and vitality" to the claims.  Pitney Bowes, Inc. v. Hewlett-Packard Co. 51 USPQ2d 1161 (Fed. Cir. 1999), Catalina Marketing International Inc. v. Coolsavings.com Inc., 62 USPQ2d 1781 (Fed. Cir. 2002). Conversely, where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or an intended use for the invention, the preamble is not a claim limitation given patentable weight.   Rowe v. Dror, 42 USPQ2d 1550 (Fed. Cir. 1997); Catalina Marketing International Inc. v. Coolsavings.com Inc., 62 USPQ2d 1781 (Fed. Cir. 2002); Bell Communications Research, Inc. v. Vitalink Communications Corp., 34 USPQ2d 1816 (Fed. Cir. 1995) If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) See MPEP 2111.02
In the instant case, “for facilitating banking transactions at a retailer point of transaction device” as recited in the preamble of each of the independent claims only states a purpose and/or the intended use of the invention and accordingly is not being assigned any patentable weight.
Further, the following italicized limitations are expressing the intended use of a process step positively recited and are not given additional weight:

As in Claim 1:
 “receiving, at a financial institution backend for a financial institution and from a computer application executed by a customer electronic device associated with a customer, a request for a code to conduct a remote banking transaction at a retailer using with an account associated with the customer at the financial institution”.  The active step is the request for a code, the italicized language is the intended use of the requested code and is not given additional weight.
“generating, by the financial institution backend, the code, wherein the code comprises an indicator that routes the remote banking transaction from the retailer to a third-party payment enabler”.  The active step is generating the code, the italicized language is the intended use of the code that is generated and is not given additional weight.

As in Claim 8:
“receiving, at a third-party enabler comprising at least one computer processor and from a financial institution, a code for conducting a remote banking transaction with an account associated with a customer at the financial institution”. The active step is the request for a code, the italicized language is the intended use of the requested code and is not given additional weight.
“receiving, by the third-party payment enabler and from a retailer, a banking transaction request comprising the code and a transaction amount for the remote banking transaction, wherein the code comprises an indicator that routes the remote banking transaction from the retailer to the third-party payment enabler”.  The active step is receiving a banking transaction request comprising a code and the italicized language is the intended use of the code that is received and is not given additional weight.

As in Claim 16:
“receiving, at the retailer electronic device, from a customer, and during a transaction with the customer, a code for a remote banking transaction with an account associated with the customer at a financial institution and a transaction amount, wherein the code comprises an indicator that routes the remote banking transaction from the retailer to a third-party enabler”.  The active step is receiving a code.  The italicized language is the intended use of the code that is received and is not given additional weight.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 1-5, 8-12, 15-17 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The material which is not supported by the original disclosure is italicized as follows: 

As in Claim 1:
“generating, by the financial institution backend, the code, wherein the code comprises an indicator that routes the remote banking transaction from the retailer to a third-party payment enabler”; 
“receiving, by the third-party payment enabler, a banking transaction request from the retailer comprising the code and a transaction amount”
“identifying, by the third-party payment enabler, the financial institution out of a plurality of financial institutions from the code;”
“routing, by the third-party payment enabler, the banking transaction request to the financial institution backend;”
“receiving, by the financial institution backend and from the third-party payment enabler, the banking transaction request;”

As in Claim 8:
	“receiving, at a third-party payment enabler comprising at least one computer processor and from a financial institution, a code for conducting a remote banking transaction with an account associated with a customer at the financial institution;”
	“receiving, by the third-party payment enabler and from a retailer, a banking transaction request comprising the code and a transaction amount for the remote banking transaction, wherein the code comprises an indicator that routes the remote banking transaction from the retailer to the third-party payment enabler;”
“identifying, by the third-party payment enabler, the financial institution out of a plurality of financial institutions from the code;”
“authorizing, by the third-party enabler, the remote banking transaction;”
the third-party payment enabler, confirmation from the retailer that the remote banking transaction is complete;”
“notifying, by the third-party payment enabler, the financial institution that the remote banking transaction is complete.”

As in Claim 16:
“receiving, at the retailer electronic device, from a customer, and during a transaction with the customer, a code for a remote banking transaction with an account associated with the customer at a financial institution and a transaction amount, wherein the code comprises an indicator that routes the remote banking transaction from the retailer to a third-party payment enabler;”
“identifying, by the retailer electronic device, the third-party payment enabler and the transaction as a remote banking transaction based on the indicator in the code;”
“communicating, by the retailer electronic device, the code and the transaction amount to the third-party payment enabler;”
“receiving, by the retailer electronic device, the code and the transaction amount to the third-party payment enabler;”
“notifying, by the retailer electronic device, the third-party payment enabler that the transaction is complete.”
There is no recitation of a third-party payment enabler in the specification per se.  The specification discloses that the “payment enabler 105 may be part of, or hosted by, financial institution 110.” (See Applicant Specification 54) Further, the “payment enabler 105 may generate the code for financial institution 110, and may receive the code from retailer POS 125 when it is presented by customer 130.” (See Applicant Specification 55)  
While there is support for a “payment enabler”, there is insufficient support for the recited “third-party payment enabler”. Applicant is required to cancel the new matter in the reply to this Office Action.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


10.	Claim 1-5, 8-12, 15-17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As noted in the 112(a) rejection, above, and the Response to Arguments, below, it is unclear in Independent Claims 1, 8 and 16 how the elements being recited are related to each other and how many parties are actually involved in the banking transaction.  In particular, the payment enabler is only disclosed to have direct connection to the POS and the financial institution as seen in Figure 1. It appears that the payment enabler is either part or hosted by the financial institution or perhaps is integrated with the retailer itself (neither is shown in the drawings) however it does not appear from the disclosure that the payment enabler is some other entity outside of the customer, financial institution and retailer (including the retailer POS and retailer financial institution) as it appears that Applicant is attempting to claim currently. The specification versus the claims do not align in a way that enables Examiner to have a clear view of the invention being claimed.  Dependent claims 2-4, 9-12, 15-17 and 19 are further rejected as dependent on a rejected base claim. Clarification and correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


11.           Claims 1-5, 8-12, 15-17 and 19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
	Independent Claim 1 discloses a method for facilitating banking transactions at a retailer comprising receiving at a financial institution from a customer, a request for a code to conduct a remote banking transaction at a retailer using an account associated with a customer at the financial institution; generating the code wherein the code comprises an indicator that routes the remote banking transaction from the retailer to a third-party payment enabler;  providing the code to the customer; receiving, by the third-party payment enabler, a banking transaction request from the retailer comprising the code and a transaction amount; identifying, by the third-party payment enabler, the 
	Independent Claim 8 recites a method for facilitating banking transactions at a retailer comprising receiving, at a third-party payment enabler and from a financial institution, a code for conducting a remote banking transaction with an account associated with a customer at the financial institution; receiving, by the third-party payment enabler and from a retailer, a banking transaction request comprising the code and the transaction amount for the remote banking transaction, wherein the code comprises an indicator that routes the remote banking transaction from the retailer to the third-party payment enabler; identifying, by the third-party payment enabler, the financial institution out of a plurality of financial institutions from the code; authorizing, by the third-party payment enabler, the remote banking transaction; receiving, by the third-party payment enabler, confirmation from the retailer that the remote banking transaction is complete and notifying, by the third-party payment enabler, the financial institution that the remote banking transaction is complete.
	Independent Claim 16 recites a method for facilitating banking transactions at a retailer comprising receiving, from a customer and during a transaction with the customer, a code for a remote banking transaction with an account associated with the customer at the financial institution and a transaction amount, wherein the code comprises an indicator that routes the remote banking transaction from the retailer to a third-party payment enabler; Identifying the third-party payment enabler and the transaction as a remote banking transaction based on the indicator in the code; communicating the code and the transaction amount to the third-party payment enabler; conducting the transaction with the customer; and notifying the third-party payment enabler that the transaction is complete.
The series of steps as recited above are disclosing a fundamental economic practice; a commercial or legal interaction and/or business relations and/or managing personal behavior or relationships or interactions between people and are thus grouped as certain methods of organizing human activity which is an abstract idea.

ANALYSIS:
STEP 1:
Does the claimed invention fall within one of the four statutory categories of invention (process, machine, manufacture or composition matter?  
	Yes, the claimed invention discloses methods for facilitating banking transactions at a retailer comprising: requesting a code to conduct a remote banking transaction at a retailer; generating the code wherein the code comprises an indicator that routes the remote banking transaction from the retailer to the third-party payment enabler; providing the code to the customer; receiving by the third party payment enabler, a banking transaction request from the retailer comprising the code and a transaction amount; identifying, by the third-party payment enabler, the financial institution out of a plurality of financial institutions from the code; routing, by the third-party payment enabler, the banking transaction request to the financial institution; receiving, from the third-party payment enabler, the banking transaction request; identifying, by the financial institution, the account from the code; and updating a balance in the account based on the transaction amount (as in Claim 1); receiving at a third-party payment enabler from a financial institution, a code for conducting a remote banking transaction; receiving, by the third-party payment enabler and from a retailer, a banking transaction request comprising the code and the transaction amount for the remote banking transaction, wherein the code comprises an indicator that routes the remote banking transaction from the retailer to the third-party payment enabler; identifying by the third-party payment enabler, the financial institution out of a plurality of financial institutions from the code; authorizing and receiving by third-party payment enabler, confirmation from the retailer that the remote banking transaction is complete and notifying by the third-party payment enabler, the financial institution that the remote banking transaction is complete (as in Claim 8); receiving, from a customer a code for a remote banking transaction and a transaction amount wherein the code comprises an indicator that routes the remote banking transaction from the retailer to a third-party payment enabler; identifying the third-party payment enabler and the transaction as a remote banking transaction based on the indicator in the code; communicating the code and the transaction amount to the third-party payment enabler; conducting the transaction with the customer; and notifying the payment enabler that the transaction is complete (as in Claim 16) via a series of steps.

STEP 2A:
Prong One: Does the Claim Recite A Judicial Exception (An Abstract Idea, Law of Nature or Natural Phenomenon)?   (If Yes, Proceed to Prong Two, If No, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material)

As recited above, the series of steps described above describe a fundamental economic practice; a commercial or legal interaction and/or business relations and/or managing personal behavior or 
Claim 1 recites a retailer point of transaction device, a financial institution backend, and a computer application executed by a customer electronic device. Claim 8 recites a retailer point of transaction device and a third-party enabler comprising at least one computer processor. Claim 16 recites a retailer electronic device. 
The recited retailer point of transaction device, financial institution backend, customer electronic device, third-party enabler comprising at least one processor and retailer electronic device are applying generic computer components to the recited abstract limitations.  The recited computer application as claimed in Claim 1 is claimed to be executed by the customer electronic device and thus is being interpreted as appearing to be software. (Step 2A – Prong 1: YES, the claims are abstract)

Prong Two: Does the Claim Recite Additional Elements That Integrate The Judicial Exception Into A Practical Application of the Exception?  (If Yes, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material.  If No, Proceed to Step 2B)

The claims do not include additional elements that integrate the judicial exception into a practical application of the exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, are not applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, are not applying the judicial exception with, or by use of a particular machine, are not effecting a transformation or reduction of a particular article to a different state or thing, and are not applying the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In particular, the claims only recite a retailer point of transaction device, a financial institution backend, a customer electronic device, a third-party enabler backend comprising at least one processor, retailer electronic device and computer application executed by the customer electronic device which are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.   Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, Claims 1, 8 and 16 are directed Step 2A – Prong 2: No, the additional claimed elements are not integrated into a practical application)

STEP 2B: If there is an exception, determine if the claim as a whole recites significantly more than the judicial exception itself. 

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity: i) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); ii) performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); iii) electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; v) electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and vi) a web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). (MPEP §2106.05(d)(II))
This listing is not meant to imply that all computer functions are well‐understood, routine, conventional activities, or that a claim reciting a generic computer component performing a generic computer function is necessarily ineligible. Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). On the other hand, courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic. (MPEP §2106.05(d)(II) – emphasis added)
Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:  recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016); shuffling and dealing a standard deck of cards, In re Smith, 815 F.3d 816, 819, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016); restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014); identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017); presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (MPEP 2106.05(d))
Here, the steps are receiving or transmitting data over a network; performing repetitive calculations; storing and retrieving information in memory and electronic recordkeeping– all of which have been recognized by the courts as well-understood, routine and conventional functions.
The claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities previously known in the industry.  
For the next step of the analysis, it must be determined whether the limitations present in the claims represent a patent-eligible application of the abstract idea.  A claim directed to a judicial 
 For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of “well-understood, routine, [and] conventional activities previously known to the industry.” Further, “the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.” 
Applicant’s specification discloses the following:
“Referring to Figure 1, a system for facilitating banking transactions at a point of sale device is disclosed at one embodiment. System 100 may include payment enabler 105, financial institution 110, financial institution backend 115, retailer 120, retailer point of sale device 125, retailer’s financial institution 140, and electronic device 135 associated with customer 130.  In one embodiment, instead of electronic device 135, customer may present a code printed on paper 137.” (See Applicant Specification paragraph 47)

“In one embodiment, electronic device 135 may be any suitable electronic device, including smart phones, tablet computers, smart watches, notebook computers, desktop computers, e-readers, Internet of Things (“IoT”) appliances, etc.” (See Applicant Specification paragraph 51)

“Payment enabler 105 may facilitate the transfer of funds from retailer 120 or retailer’s financial institution 140 to financial institution 110. For example, payment enabler 105 may provide technology that allows cash transactions at a point of sale to be transformed into payments or digital currency.” (See Applicant Specification paragraph 53)
“In one embodiment, payment enabler 105 may be part of, or hosted by financial institution 110.” (See Applicant Specification paragraph 54)

“In one embodiment, the customer may request the code using a mobile electronic device (e.g., an application or computer program executed by the mobile electronic device), via a website, via an IoT device, etc.” (See Applicant Specification paragraph 61)
“The system of the invention or portions of the system of the invention may be in the form of a “processing machine”, such as a general-purpose computer, for example. As used herein, the term “processing machine” is to be understood to include at least one processor that uses at least one memory. The at least one memory stores a set of instructions. The instructions may be either permanently or temporarily stored in the memory or memories of the processing machine. The processor executes the instructions that are stored in the memory or memories in order to process data. The set of instructions may include various instructions that perform a particular task or tasks, such as those tasks described above. Such a set of instructions for performing a particular task may be characterized as a program, software program or simply software.” (See Applicant Specification paragraph 127)

“In one embodiment, the processing machine may be a specialized processor.” (See Applicant Specification paragraph 128)



The specification also notes that the processing machine may use a suitable operating system that may be one of a variety of types of operating systems. (See Applicant Specification paragraph 131) Further, various communication technologies may be used to communicate between the various processors and/or memories as detailed in paragraph 134.  (See Applicant Specification paragraph 134)  The specification also notes that instructions may be used in the processing of the invention that may be a program or software, may be read by the processing machine and in a variety of suitable programming languages. (See Applicant Specification paragraphs 135-137)

“As described above, the invention may illustratively be embodied in the form of a processing machine, including a computer or computer system, for example, that includes at least one memory.  It is to be appreciated that the set of instructions, i.e. the software for example that enables the computer operating system to perform the operations described above may be contained on any of a wide variety of media or medium, as desired. Further, the data that is processed by the set of instructions might also be contained on any of a wide variety of media or medium. That is, the particular medium, i.e., the memory in the processing machine, utilized to hold the set of instructions and/or the data used in the invention may take on any of a variety of physical forms or transmissions, for example.  Illustratively, the medium may be in the form of paper, paper transparencies, a compact disk, a DVD, an integrated circuit, a hard disk, a floppy disk, an optical disk, a magnetic tape, a RAM, a ROM, a PROM, an EPROM, a wire, a cable, a fiber, a communications channel, a satellite transmission, a memory card, a SIM card, or other remote transmission, as well as any other medium or source of data that may be read by the processors of the invention.” (See Applicant Specification paragraph 139)

Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.  
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The collective functions appear to be implemented using conventional computer systemization.

Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The independent claims 1, 8 and 16 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent Claims 2-5, 9-12, 15, 17 and 19 further define the abstract idea that is presented in the respective independent Claims 1, 8 and 16 and are further grouped as certain methods of organizing human activity and are abstract for the same reasons and basis as presented above.    No additional hardware components other than those found in the respective independent claims is recited, thus it is presumed that the claim is further utilizing the same generic systemization as presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application of the exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.   
               Therefore, the dependent claims are also directed to an abstract idea.
Thus, Claims 1-5, 8-12, 15-17 and 19 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	Claim(s) 1-5, 8-12, 15-17 and 19 are rejected under 35 U.S.C. 103 as obvious over Brennan (US PG Pub. 2018/0276631) (“Brennan”)

Regarding Claim 1, Brennan discloses the following:
A method for facilitating banking transactions at a retailer point of transaction device [merchant device – POS] comprising: (See Brennan paragraphs 23, 25, 36 and 52)
receiving, at a financial institution backend for a financial institution and from a computer application executed by a customer electronic device [client device 110] associated with a customer, a request for a code to conduct a remote banking transaction at a retailer using an account associated with the customer at the financial institution;  (See Brennan paragraphs 21-22, 25-27, 33, 37, 44, 47-49, 52-54, 64-– client device may be a mobile device and user [customer] may operate the mobile device to execute software instructions (e.g. a mobile application); client device mobile application may be associated with the financial service provider that maintains the financial service account that will receive funds as a result of the deposit transaction; financial service provider device may execute a process to generate a deposit token associated with the deposit transaction and may send the generated deposit token to the client device; merchant is a retailer; user may be a customer of the financial service provider [financial institution] associated with  financial service provider device [financial institution backend] where the financial service provider device may be a computing device (e.g., a server) configured to receive and process (or forward information to another computing device for processing the deposit information))
generating, by the financial institution backend, the code, wherein the code comprises an indicator that routes the remote banking transaction from the retailer to a third-party payment enabler; (See Brennan paragraphs 23, 42-43, 47-49, 52-55, 57, 59, 66-68, 73-74 – financial service provider device may execute a process to generate a deposit token associated with the deposit transaction which may be an alphanumeric identifier associated with the deposit information; in some aspects, merchant device 120 may include computing devices that may include back and/or front end computing components that store consumer transaction data and execute software instructions to perform operations consistent with the disclosed embodiments such as computers that are operated by employees of the associated merchant (e.g., back office systems, etc.) [third-party payment enabler] )
providing, by the financial institution backend, the code to the customer; (See Brennan paragraphs 47-49– financial service provider device may send the generated deposit token to the customer)
receiving, by the third-party payment enabler, a banking transaction request from the retailer comprising the code and a transaction amount; (See Brennan paragraphs 23, 48-49, 52-54. 61-62, 73-74)
identifying, by the third-party payment enabler, the financial institution out of a plurality of financial institutions from the code; (See Brennan paragraphs 23, 39, 44, 54-55, 65-68, 68, 73-74)
routing, by the third-party payment enabler, the banking transaction request to the financial institution backend; (See Brennan paragraphs 23, 39-40, 73-74)
receiving, by the financial institution backend and from the third-party payment enabler, the banking transaction request; and (See Brennan paragraph 23, 52, 57, 64-65, 66-68, 73-74 – amount owed, financial service provider device receiving authorization request from merchant device with the deposit token and account details)
identifying, by the financial institution backend, the account from the code; (See Brennan paragraphs 39-42, 43-49, 73-74)
updating, by the financial institution backend, a balance in the account based on the transaction amount.  (See Brennan paragraph 63 – after transaction is complete, funds may be available or become available as funds deposited into the financial services account)
Brennan discloses his invention as to systems and methods for executing a point of sale deposit. (See Brennan Abstract) In one embodiment, a system may include one or more memory devices storing 
A client device may be one or more computing devices that are configured to execute software instructions for performing one or more operations consistent with the disclosed embodiments that may be a mobile device, a desktop computer, a laptop, a server, a wearable screen or headset and/or a dedicated hardware device. (See Brennan paragraph 21)  A user may use client device 110 to perform one or more operations consistent with the disclosed embodiments and in one aspect may be a customer or potential customer of a merchant associated with merchant device 120. (See Brennan paragraph 22 – retailer)
The merchant device 120 may be associated, such as one or more providers of goods and/or services, such as a retailer, etc. (See Brennan paragraph 23 – merchant is a retailer) Merchant device 120 may be configured to perform financial transaction processes, such as receiving, processing, and handling purchase transactions, payment processes, etc., associated with the sale of goods and/or services provided by the associated merchant. (See Brennan paragraph 23) In some aspects, merchant device 120 may include computing devices that may include back and/or front end computing components that store consumer transaction data and execute software instructions to perform operations consistent with the disclosed embodiments, such as computers that are operated by employees of the associated merchant (e.g., back-office systems, etc.) (See Brennan paragraph 23 – third party [which is the retailer] payment enabler, which includes back and/or front end computing components [third party payment enabler backend])
Financial service provider device 130 may receive and process the information sent by the client device related to the initiated deposit transaction and after processing the information may operate in conjunction with the client device to transmit the deposit transaction to the merchant device. (See Brennan paragraph 38) Subsequently, merchant device may receive the deposit transaction information to add the deposit transaction to the purchase transaction. (See Brennan paragraph 38) The merchant 
In addition, it should be understood that other entities, such as the merchant’s financial service provider, payment processors, etc., may include devices that execute one or more of the steps of the processes described herein.  (See Brennan paragraph 73) Further, it should be understood that any of the client device 110, merchant device 120, and financial service provider device 130, while represented as a single device, may be multiple devices that work individually or in concert to execute the steps of the processes described herein. (See Brennan paragraph 74) For example, financial service provider device may include a computing device that includes the API that generates and transmits the deposit token and a separate computing device that authorizes the deposit transaction and settles the wash account. (See Brennan paragraph 74) Other arrangements and configurations of devices may be possible. (See Brennan paragraph 74)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Brennan by separating one composite claim element contained in Brennan (i.e. the merchant device) into component claim elements (e.g. the merchant device [where the merchant is a third party retailer] and a the back and/or front end computing components [third party payment enabler]) wherein each component claim element would serve the same separate function performed when it was a component in the original composite claim element. In the separation each component claim element, would merely have performed the same function as it did previously, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the separation were predictable. See MPEP §2144.04 (V)(C)

Regarding Claim 8, Brennan discloses the following:
A method for facilitating banking transactions at a retailer point of transaction device comprising: (See Brennan paragraphs 23, 25, 36 and 52)
receiving, at a third-party payment enabler comprising at least one computer processor and from a financial institution, a code for conducting a remote banking transaction with an account associated with a customer at the financial institution;  (See Brennan paragraphs 21-23, 25-28, 37-38, 44, 48-49, 64 – client device may be a mobile device and user [customer] may operate the mobile device to execute software instructions (e.g. a mobile application); client device mobile application may be associated with the financial service provider that maintains the financial service account that will receive funds as a result of the deposit transaction; financial service provider device may execute a process to generate a deposit token associated with the deposit transaction and may send the generated deposit token to the client device; deposit token may be transmitted to the merchant device and may be a readable code; the merchant device [retailer] may include backend computing components [third part payment enabler backend] that receives the code)
receiving, by the third-party enabler and from a retailer, a banking transaction request comprising the code and a transaction amount for the remote banking transaction, wherein the code comprises an indicator that routes the remote banking transaction from the retailer to the third-payment enabler; (See Brennan paragraphs 23, 36, 42-43, 47-49, 52-55, 59, 66-68, 73-74 – in the context of a transaction between a customer associated with a client device (user)  and a merchant associated with a merchant device, for instance, a user may be a customer that makes a purchase at a merchant associated with the merchant device and user may supplement the purchase transaction with a POS deposit transaction; deposit token associated with the deposit transaction which may be an alphanumeric identifier associated with the deposit information; in some aspects, merchant device 120 may include computing devices that may include back and/or front end computing components that store consumer transaction data and execute software instructions to perform operations consistent with the disclosed embodiments such as computers that are operated by employees of the associated merchant (e.g., back office systems, etc.) [third-party payment enabler backend] )
identifying, by the third-payment enabler, the financial institution out of a plurality of financial institutions from the code; (See Brennan paragraphs 23, 39, 44, 54-55, 65-68, 68, 73-74)
authorizing, by the third-party payment enabler, the remote banking transaction; (See Brennan paragraphs 23, 68-70, 73-74)
receiving, by the third-party payment enabler, confirmation from the retailer that the remote banking transaction is complete; and (See Brennan paragraphs 23, 63, 68-71 – notification from the merchant device to inform financial service provider that customer has transferred funds in the amount of the deposit to the merchant)
notifying, by the third-party payment enabler, the financial institution that the remote banking transaction is complete. (See Brennan paragraphs 23, 63, 70-71 – notification from the merchant device to inform financial service provider that customer has transferred funds in the amount of the deposit to the merchant)
Brennan discloses his invention as to systems and methods for executing a point of sale deposit. (See Brennan Abstract) In one embodiment, a system may include one or more memory devices storing software instructions, and one or more processors configured to execute the software instructions to receive deposit information related to a point of sale deposit from a mobile device and generate a deposit token retaining at least the deposit information and deposit authorization information. (See Brennan Abstract)  The one or more processors may also be configured to transmit the deposit token to the mobile device for displaying a readable code generated based on the deposit token, receive a point of sale deposit authorization notification from the merchant device indicating at least receipt by the merchant device of the deposit token from the mobile device and transfer funds to a financial service account based on the received deposit information and authorization notification. (See Brennan Abstract)
A client device may be one or more computing devices that are configured to execute software instructions for performing one or more operations consistent with the disclosed embodiments that may be a mobile device, a desktop computer, a laptop, a server, a wearable screen or headset and/or a dedicated hardware device. (See Brennan paragraph 21) A user may use client device 110 to perform one or more operations consistent with the disclosed embodiments and in one aspect may be a customer or potential customer of a merchant associated with merchant device 120. (See Brennan paragraph 22 – retailer)
The merchant device 120 may be associated, such as one or more providers of goods and/or services, such as a retailer, etc. (See Brennan paragraph 23 – merchant is a retailer) Merchant device 120 may be configured to perform financial transaction processes, such as receiving, processing, and handling purchase transactions, payment processes, etc., associated with the sale of goods and/or services provided by the associated merchant. (See Brennan paragraph 23) In some aspects, merchant device 120 may include computing devices that may include back and/or front end computing components that store consumer transaction data and execute software instructions to perform operations consistent with the disclosed embodiments, such as computers that are operated by employees of the associated merchant (e.g., back-office systems, etc.) (See Brennan paragraph 23 – third party [which is the retailer] payment enabler, which includes back and/or front end computing components [third party payment enabler backend])

In addition, it should be understood that other entities, such as the merchant’s financial service provider, payment processors, etc., may include devices that execute one or more of the steps of the processes described herein.  (See Brennan paragraph 73) Further, it should be understood that any of the client device 110, merchant device 120, and financial service provider device 130, while represented as a single device, may be multiple devices that work individually or in concert to execute the steps of the processes described herein. (See Brennan paragraph 74) For example, financial service provider device may include a computing device that includes the API that generates and transmits the deposit token and a separate computing device that authorizes the deposit transaction and settles the wash account. (See Brennan paragraph 74) Other arrangements and configurations of devices may be possible. (See Brennan paragraph 74)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Brennan by separating one composite claim element contained in Brennan (i.e. the merchant device) into component claim elements (e.g. the merchant device [where the merchant is a third party retailer] and a the back and/or front end computing components [third party payment enabler]) wherein each component claim element would serve the same separate function performed when it was a component in the original composite claim element. In the separation each component claim element, would merely have performed the same function as it did previously, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the separation were predictable. See MPEP §2144.04 (V)(C)

Regarding Claim 16, Brennan discloses the following:
merchant device – POS] comprising: (See Brennan paragraph 23, 25, 36 and 52)
receiving, at the retailer electronic device, from a customer, and during a transaction with the customer, a code for a remote banking transaction with an account associated with the customer at a financial institution and a transaction amount, wherein the code comprises an indicator that routes the remote banking transaction from the retailer to a third-party payment enabler; (See Brennan paragraphs 23, 36, 42-43, 48-49, 52-55, 65-68, 73-74 – in the context of a transaction between a customer associated with a client device (user)  and a merchant associated with a merchant device, for instance, a user may be a customer that makes a purchase at a merchant associated with the merchant device and user may supplement the purchase transaction with a POS deposit transaction; deposit token associated with the deposit transaction which may be an alphanumeric identifier associated with the deposit information)
identifying, by the retailer electronic device, the third-party payment enabler and the transaction as a remote banking transaction based on the indicator in the code; (See Brennan paragraph 23, 27, 52, 57, 64-65, 66-68, 73-74 – amount owed, financial service provider device receiving authorization request from merchant device with the deposit token and account details)
communicating, by the retailer electronic device, the code and the transaction amount to the payment enabler; (See Brennan paragraphs 23, 38, 66-68)
receiving, by the retailer electronic device, authorization for the transaction from the third-party payment enabler; (See Brennan paragraphs 23, 68-70, 73-74)
conducting, by the retailer electronic device, the transaction with the customer; and (See Brennan paragraphs 68-71)
notifying, by the retailer electronic device, the third-party payment enabler that the transaction is complete. (See Brennan paragraphs 23, 63, 70-71, 73-74 – notification from the merchant device to inform financial service provider that customer has transferred funds in the amount of the deposit to the merchant)
Brennan discloses his invention as to systems and methods for executing a point of sale deposit. (See Brennan Abstract) In one embodiment, a system may include one or more memory devices storing software instructions, and one or more processors configured to execute the software instructions to receive deposit information related to a point of sale deposit from a mobile device and generate a 
A client device may be one or more computing devices that are configured to execute software instructions for performing one or more operations consistent with the disclosed embodiments that may be a mobile device, a desktop computer, a laptop, a server, a wearable screen or headset and/or a dedicated hardware device. (See Brennan paragraph 21) A user may use client device 110 to perform one or more operations consistent with the disclosed embodiments and in one aspect may be a customer or potential customer of a merchant associated with merchant device 120. (See Brennan paragraph 22 – retailer)
The merchant device 120 may be associated, such as one or more providers of goods and/or services, such as a retailer, etc. (See Brennan paragraph 23 – merchant is a retailer) Merchant device 120 may be configured to perform financial transaction processes, such as receiving, processing, and handling purchase transactions, payment processes, etc., associated with the sale of goods and/or services provided by the associated merchant. (See Brennan paragraph 23) In some aspects, merchant device 120 may include computing devices that may include back and/or front end computing components that store consumer transaction data and execute software instructions to perform operations consistent with the disclosed embodiments, such as computers that are operated by employees of the associated merchant (e.g., back-office systems, etc.) (See Brennan paragraph 23 – third party [which is the retailer] payment enabler, which includes back and/or front end computing components [third party payment enabler backend])
Financial service provider device 130 may receive and process the information sent by the client device related to the initiated deposit transaction and after processing the information may operate in conjunction with the client device to transmit the deposit transaction to the merchant device. (See Brennan paragraph 38) Subsequently, merchant device may receive the deposit transaction information to add the deposit transaction to the purchase transaction. (See Brennan paragraph 38) The merchant device and the financial service provider device may work in conjunction to authorize the deposit transaction. (See Brennan paragraphs 39-40) After the transaction between the customer and the 
In addition, it should be understood that other entities, such as the merchant’s financial service provider, payment processors, etc., may include devices that execute one or more of the steps of the processes described herein.  (See Brennan paragraph 73) Further, it should be understood that any of the client device 110, merchant device 120, and financial service provider device 130, while represented as a single device, may be multiple devices that work individually or in concert to execute the steps of the processes described herein. (See Brennan paragraph 74) For example, financial service provider device may include a computing device that includes the API that generates and transmits the deposit token and a separate computing device that authorizes the deposit transaction and settles the wash account. (See Brennan paragraph 74) Other arrangements and configurations of devices may be possible. (See Brennan paragraph 74)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Brennan by separating one composite claim element contained in Brennan (i.e. the merchant device) into component claim elements (e.g. the merchant device [where the merchant is a third party retailer] and a the back and/or front end computing components [third party payment enabler]) wherein each component claim element would serve the same separate function performed when it was a component in the original composite claim element. In the separation each component claim element, would merely have performed the same function as it did previously, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the separation were predictable. See MPEP §2144.04 (V)(C)

Regarding Claims 2 and 9, these substantially similar claims recite the limitations of Claims 1 and 8 and as to those limitations are rejected for the same basis and reasons as presented above. Further, Brennan discloses the following:
wherein the remote banking transaction comprises a deposit, a withdrawal, or a cash drop. (See Brennan paragraphs 4-5, 27, 36-37, 40)

Regarding Claims 3 and 10,
wherein the remote banking transaction comprises a payment.  (See Brennan paragraphs 36-37 and 40)

Regarding Claims 4 and 11, these substantially similar claims recite the limitations of Claims 1 and 8 and as to those limitations are rejected for the same basis and reasons as presented above.  Further, Brennan discloses the following:
wherein the code comprises a one-time code.  (See Brennan paragraphs 52, 55 – particular code)

Regarding Claims 5 and 12, these substantially similar claims recite the limitations of Claims 1 and 8 and as to those limitations are rejected for the same basis and reasons as presented above.  Further, Brennan discloses the following:
wherein the code comprises a multi-use code. (See Brennan paragraphs 54-55 – user may enter code to merchant device through I/O thus could be used multiple times)

Regarding Claim 15, this claim recites the limitations of Claim 8 and as to those limitations is rejected for the same basis and reasons as disclosed above.  Further, Brennan discloses the following:
wherein notifying the financial institution that the remote banking transaction is complete comprises: communicating, by the third-party payment enabler, a received money amount to the financial institution. (See Brennan paragraphs 23, 70-74 – notification from the merchant device to inform financial service provider that customer has transferred funds in the amount of the deposit to the merchant)

Regarding Claim 17, this claim recites the limitations of Claim 16 and as to those limitations is rejected for the same basis and reasons as presented above.  Further, Brennan discloses the following:
wherein the remote banking transaction comprises a deposit, a withdrawal, a cash drop or a payment. (See Brennan paragraphs 4-5, 27, 37, 40)

Regarding Claim 19, this claim recites the limitations of Claim 16 and as to those limitations is rejected for the same basis and reasons as presented above.  Further, Brennan discloses the following:
wherein the indicator comprises a bank identification number. (See Brennan paragraphs 65-66, 68 – account number or details is part of the deposit information received)
Response to Arguments
Applicant's arguments filed December 16, 2021 have been fully considered and they are persuasive in part as fully disclosed below.

As to the Claim Interpretation:
	Applicant notes that they do not agree with the “claim interpretation” section and will address any issues in the response the rejection. (See Applicant’s Arguments dated 12/16/2021, pages 7-8)   Examiner has updated the Claim Interpretation section to account for amendments made as fully disclosed above.

As to the 112 Rejections:
There are additional 112 (a) and (b) rejections that have been raised based upon the amendments made, which are detailed in the rejection in chief, above.
It appears based on the instant amendments that Applicant is trying to claim two different entities separate from each other, the third-party payment enabler and a retailer.  While previously, Examiner, interpreted the elements as from one entity, in order to determine that there was a narrow disclosure with sufficient support of a third party payment enabler only in an embodiment where the payment enabler is integrated with a retailer that is the third party.  Clearly, based on the amendments, this is not what Applicant is attempting to claim.  As such, there is insufficient support for a third party payment enabler, as disclosed above.

As to the 101 Rejection:
	Applicant asserts that the amended claims do not recite a judicial exception. (See Applicant’s Arguments dated 12/16/2021, pages 8-10) Further, Applicant argues that the use of a code that comprises an indicator that routes the banking transaction from the retailer to the third party payment enabler is not a fundamental economic practice and because it is computer based, not a method of organizing human activity.  (Id. at page 10) Examiner disagrees.  First, there are significant issues as to the metes and bounds of the claims in view of the specification, thus it is unclear if there is even the support to claims as presented.  Secondly, the code is data that is used to process the transaction which is properly classified.  Further still, the use of a computer does not automatically take an idea outside of the realm of organizing human activity. The mere use of a computer does not take a claim outside of a potential abstract idea.    It appears that the claims, as currently presented, are using the computers as a 
It appears that Applicant is arguing that the claims are more narrowly recited and more detailed than claimed. The Applicant’s specification provides no real detail into the bounds of routing the banking transaction, rather the specification merely notes that the code may include an indicator that routes the banking transaction. (See at least paragraph 8 of Applicant’s Specification) It is not disclosed that this is any more than communicating information. In other areas of the specification, it is noted that the code or part of the code is a BIN or any other suitable indicator that may identify the transaction as a banking transaction. (See at least paragraph 68 of Applicant’s Specification) This is not necessarily, as Applicant appears to allege, some execution of code that physically or electronically routes the transaction, this may be no more than an instruction advising where the transaction should go.  Further, as claimed, the third party payment enabler may be no more than a merchant acquirer that facilitates transfer of funds from a retailer. (See Applicant Specification paragraph 53)
Applicant argues that the claims do not fall into the grouping of certain methods of organizing human activity. (Id. at pages 9-10) Examiner disagrees. Facilitating banking transactions at a retailer is a fundamental economic practice; a commercial or legal interaction and/or business relations and/or managing personal behavior or relationships or interactions between people and are thus grouped as certain methods of organizing human activity which is an abstract idea.  
Applicant then argues that under Step 2A, Prong Two, that the claims integrate any alleged judicial exception into a practical application using the additional elements of a third party payment enabler and a code that routes the banking transaction. (See Applicant’s Arguments dated 12/16/2021, page 10) Again, use of a BIN or the like is not a practical application that uses additional elements, this is a piece of data that is used to get the transaction to the correct financial institution.  This is not a technological advance.  This argument is not persuasive.
Applicant then argues that the claims recite significantly more and as a whole are far from conventional. (Id at pages 10-11) Examiner does not agree.  The claims are not reflective of an unconventional arrangement.  As claimed, the payment enabler may be no more than the merchant acquirer that then facilitates the transactions.  This is a known arrangement in retail transactions.  This argument is not persuasive.

As to the 102 Rejection:
Id. at pages 11-13) Examiner has provided additional disclosure from Brennan and based on the amendments has revised the rejection to a 103 reference as fully disclosed above including support from Brennan for the notion of separating elements.   A merchant could in fact need to route a transaction to a payment enabler.  This is akin to a merchant routing a payment to their acquirer.   Applicant’s arguments to the contrary mapped to the various independent claims is not persuasive. (Id. at pages 14-20)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBREEN A. ALLADIN whose telephone number is (571)270-3533. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R. Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBREEN A. ALLADIN/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        February 26, 2022